        Case 4:16-cr-00198-CLR Document 18 Filed 09/15/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA             )
                                     )
v.                                   )      CASE NO: 4:16-CR-198
                                     )
YADIELYS ROJAS                       )


                               ORDER OF DISMISSAL

      The motion of the Government for an order dismissing, without prejudice, the

case against YADIELYS ROJAS is GRANTED. The above referenced case is hereby

dismissed without prejudice.

      SO ORDERED this WK day of September 2021.




                                     __________
                                             _________________________
                                     __________________________________________
                                     CHRISTOPHER
                                     CHRISTOPOPHER L. RAY
                                     UNITED STATES MAGISTRAT
                                                         MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
